Exhibit 10.5

July 1, 2009

By Hand Delivery

Mr. Alexis Borisy

Dear Alexis:

As you have been notified, your employment with CombinatoRx, Incorporated (the
“Company”) as its President and CEO will terminate, effective as of July 1, 2009
(the “Separation Date”). The purpose of this letter is to confirm the agreement
between you and the Company concerning your severance arrangements (the
“Agreement”), as follows:

1. Final Salary, Vacation Pay and Pay in Lieu of Notice.

(a) On the Separation Date, you will receive a check constituting all salary due
to you through the Separation Date in addition to pay for the five (5) days of
unused vacation accrued by you as of the Separation Date as reflected on the
books of the Company.

(b) By no later than July 6, 2009, the Company shall pay to you the equivalent
of 60 days of your Base Salary in lieu of notice of your termination other than
for Cause.

2. Consulting Arrangement. You and the Company have agreed that, on the date
following the Separation Date, you will commence the performance of consulting
services for the Company under the terms of that certain Consulting Agreement
dated July 1, 2009 between you and the Company (the “Consulting Agreement”), a
copy of which is attached hereto as Exhibit A.

3. Severance Benefits. In consideration of your acceptance of this Agreement and
your continuing compliance with your obligations hereunder, the Company will
provide you the following severance pay and benefits:

(a) In accordance with the terms of the First Amended Employment,
Confidentiality and Non-Competition Agreement between you and the Company dated
July 1,



--------------------------------------------------------------------------------

2004 as amended on December 12, 2008 (the “Employment Agreement”), the Company
will pay you $932,500, constituting twenty-four months of your base salary at
the rate in effect as of the Separation Date, less applicable taxes and
withholdings, payable in a single lump sum, on July 6, 2009.

(b) If you are enrolled in the Company’s medical and dental plans on the
Separation Date, subject to your eligibility to continue such participation
under applicable law and plan terms, the Company will pay 100% of the premium
cost of your continued participation in such plans for a period of up to
twenty-four (24) months from the Separation Date.

(c) All options that you hold to purchase shares of the Company’s common stock
pursuant to the terms of the Company’s 2000 Stock Option Plan, as amended, or
the 2004 Amended and Restated Incentive Plan (either being the “Plan”) that have
not vested as of the Separation Date shall be deemed to have vested on the
Separation Date and, subject to the terms of the applicable Plan, you shall have
twenty-four (24) months from the Separation Date to exercise all or any portion
of such options, provided that in no event may the exercise date extend beyond
the original maximum term of the option.

(d) The restrictions with respect to 100% of any restricted shares of the
Company’s common stock that you may hold pursuant to the terms of the Plan that
have not vested as of the Separation Date shall lapse as of the Separation Date.

(e) Subject to the terms of the Retention Bonus letter agreement between you and
the Company dated December 12, 2008 (the “Retention Letter”), the Company shall
pay you a lump sum amount of $150,000, less applicable deductions and
withholdings on July 6, 2009.

(f) Your participation in all other employee benefit plans of the Company will
end as of the Separation Date, in accordance with the terms of those plans, as
amended from time to time. Among other things, you will not continue to earn
vacation or other paid time off after the Separation Date.

4. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law and all other deductions authorized by you.

5. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under paragraph 1 of this Agreement are in complete satisfaction of any
and all compensation due to you from the Company, whether for services provided
to the Company or otherwise, through the Separation Date and that, except as
expressly provided under this Agreement, no further compensation is owed to you.

6. Confidentiality and Non-Disparagement. You agree that you will not disclose
this Agreement or any of its terms or provisions, directly or by implication,
except to members of your immediate family and to your legal and tax advisors,
and then only on condition that they



--------------------------------------------------------------------------------

agree not to further disclose this Agreement or any of its terms or provisions
to others. You also agree that you will not disparage or criticize the Company,
its business, its management or its products, and that you will not otherwise do
or say anything that could disrupt the good morale of Company employees or harm
its interests or reputation.

7. Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business (whether present or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company in your
possession or control. Further, you represent and warrant that you have not
retained any copy of any Company documents, materials or information (whether in
hardcopy, on electronic media or otherwise). Recognizing that your employment
with the Company has ended, you agree that you will not, for any purpose,
attempt to access or use any Company computer or computer network or system,
including without limitation its electronic mail system. Further, you
acknowledge that you have disclosed to the Company all passwords necessary or
desirable to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system. Notwithstanding the foregoing, you and the Company agree that you may
retain such property and maintain access as you and the Company agree is
necessary to permit the performance of your obligations under the Consulting
Agreement.

8. Release of Claims.

(a) In exchange for the severance pay and benefits provided you under this
Agreement, to which you would not otherwise be entitled absent your execution of
this Agreement, you, on your own behalf and that of your heirs, executors,
administrators, beneficiaries, personal representatives and assigns, agree that
this Agreement shall be in complete and final settlement of any and all causes
of action, rights or claims, whether known or unknown, that you have had in the
past, now have, or might now have against the Company, any of its Affiliates,
and/or all persons related thereto, including, without limitation, any and all
causes of action, rights or claims in any way related to, connected with or
arising out of your employment or its termination or pursuant to Title VII of
the Civil Rights Act, the Americans with Disabilities Act, Mass. Gen. Laws
Chapter 151B, or any other federal, state or local law, regulation or other
requirement and you hereby release and forever discharge the Company and its
Affiliates and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, agents, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all such causes of action, rights or
claims. For purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise. This is a general release of all of your legally waivable
claims, including but not limited to all of your claims arising under the
Employment Agreement or the Retention Letter.



--------------------------------------------------------------------------------

(b) This Agreement, including the release of claims set forth in the paragraph
immediately above, creates legally binding obligations and the Company therefore
advises you to consider it carefully. In signing this Agreement, you give the
Company assurance that you have signed it voluntarily and with a full
understanding of its terms; that you have had sufficient opportunity, before
signing this Agreement, to consider its terms and to consult with an attorney,
if you wished to do so, or to consult with any other of those persons to whom
reference is made in the first sentence of paragraph 6 above; and that, in
signing this Agreement, you have not relied on any promises or representations,
express or implied, that are not set forth expressly in this Agreement.

(c) This release does not include any claim which, as a matter of law, cannot be
released by private agreement or that arises after the effective date of this
Agreement. Nor does this release prohibit or bar you from providing truthful
testimony in any legal proceeding, or from cooperating with, or making truthful
disclosures to any governmental agency charged with the enforcement of any
employment laws. Notwithstanding the foregoing, with respect to any claim that
cannot be released by private agreement, you agree to release and waive your
right (if any) to any monetary damages or other recovery (including, without
limitation, attorneys’ fees) as to such claims, including any claims brought on
your behalf, either individually or as part of a collective action, by any
governmental agency or other third party.

9. Litigation and Regulatory Cooperation. You agree to reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while you were
employed by the Company. Your reasonable cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. You shall reasonably cooperate with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while you were employed by the Company
pursuant to the Employment Agreement. You further agree that you shall not
voluntarily provide information to or otherwise cooperate with any individual or
entity that is contemplating or pursuing litigation against the Company or any
of its directors, officers, shareholders or employees or that is undertaking any
investigation or review of any of their activities or practices; provided,
however, that you may participate in or otherwise assist in any investigation or
inquiry conducted by the United States Equal Employment Opportunity Commission
or the Massachusetts Commission Against Discrimination. The Company shall
reimburse you for any reasonable out-of-pocket expenses incurred in connection
with your performance of obligations pursuant to this Section 9.

10. Acknowledgement of Continuing Obligations to the Company. You acknowledge
that you have continuing obligations to the Company pursuant to the terms of
Sections 7, 8, 9 and 10 of the Employment Agreement that survive notwithstanding
the termination of your employment by the Company. You hereby acknowledge those
continuing obligations and agree to abide by them.



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) This Agreement constitutes the entire agreement between you and the Company
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only the following, which shall
remain in full force and effect in accordance with their respective terms:
(i) your continuing obligations to the Company as set forth in Sections 7, 8, 9
and 10 of the Employment Agreement, (ii) the Company’s obligations to you, if
any, under the terms set forth in Section 5(g)(ii) of the Employment Agreement;
(iii) the Consulting Agreement, and (iv) your and the Company’s rights and
obligations under any plan or agreement with respect to the securities of the
Company (including, without limitation, under any grant agreement or the Plan).

(b) If any provision of this Agreement, or part thereof, is held invalid, void
or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise. The language of all parts of this
Agreement shall in all cases be construed according to its fair meaning and not
strictly for or against either of the parties.

(c) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and obligations of the Company shall inure to the
benefit of the Company’s successors and assigns.

(d) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the SVP, General Counsel of
the Company or his expressly authorized designee. The captions and headings in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement.

(e) The obligation of the Company to make payments to you or on your behalf
under this Agreement is expressly conditioned upon your continued full
performance of your obligations under this Agreement, including those under
paragraphs 7, 8, 9 and 10 of the Employment Agreement.



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within five (5) days of the date you received it. The enclosed
copy of this letter, which you should also sign and date, is for your records.

 

Sincerely, COMBINATORX, INCORPORATED By:  

/s/ Jason F. Cole

  Jason F. Cole   Senior Vice President and General Counsel

Accepted and agreed:

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Signature:  

/s/ Alexis Borisy

Date:  

July 1, 2009